Citation Nr: 1737215	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which denied entitlement to service connection for diabetes mellitus, Type II.  The Veteran timely appealed that issue.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, did not have its onset during the Veteran's active service, did not manifest to a compensable degree within one year of separation from active service, and was not caused by his active service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran was not scheduled for a VA examination.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of records does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) established that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for diabetes mellitus, type II, because there is no evidence establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran has claimed that his diabetes is due to exposure to Agent Orange and that he was exposed to the herbicide agent while stationed in Okinawa, Japan.  He does not claim that he developed diabetes in service and a June 2011 letter from his private medical provider states that he was not diagnosed as having diabetes mellitus, type II, until December 1994, nearly twenty-six years after service separation.  There is no indication in the record that he had diabetes prior to that date and he has not contended otherwise.  On his VA Form 21-526EZ Fully Developed Claim, the Veteran did not state a date of onset for his diabetes.  In addition, as explained below, the RO conducted appropriate development regarding the Veteran's allegation regarding exposure to an herbicide agent in Okinawa, Japan.  Based on that development, the record contains no indication that an herbicide agent such as Agent Orange was stored or used in Okinawa, Japan.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's claim.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his diabetes is due to exposure to Agent Orange.  Absent evidence establishing exposure to an herbicide agent during active duty, such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  Accordingly, the Board will address the merits of the claim.

II.	Merits

The Veteran contends that service connection is warranted for his diabetes mellitus, type II, based on his exposure to the herbicide agent, Agent Orange, during his service in Okinawa, Japan.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Service incurrence for certain diseases, including diabetes mellitus, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Initially, the Board finds the evidence of record does not establish that the Veteran was exposed to an herbicide agent during active duty.  As a preliminary matter, the Board notes that the Veteran's service personnel records show that he served in Okinawa during the Vietnam era.  The record does not reflect, and the Veteran does not contend, that he served in Vietnam, Korea, or Thailand, that his duties involved visitation to these locations, or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive exposure to herbicide agents are not for application.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v).  

Rather, the Veteran contends that he was exposed to Agent Orange in Okinawa.  In that regard, he has submitted internet articles suggesting that Agent Orange was present in Okinawa as a result of contaminated military equipment from Vietnam being shipped to Okinawa.  Another article describes herbicides used in Okinawa as a method of vegetation control.  One article cites a prior Board decision that granted service connection for a disability due to Agent Orange exposure for another Veteran.  The Veteran in that case also claimed that he was exposed to herbicides while service in Okinawa.  

The record reflects that in May 2012, the service department responded to the RO's request for information regarding the Veteran's claimed exposure to Agent Orange.  The service department indicated that there were no records indicating that the Veteran had been exposed to herbicides in service.  Currently, the Department of Defense (DoD) list does not show any storage, use or testing of herbicide agents in Okinawa, Japan.  Although the Veteran has described using herbicides to control vegetation, there is no indication that the herbicides he recalls using were the tactical herbicides or herbicide agents associated with the development of diabetes mellitus.  

Specifically, the Veteran states that he was ordered on "extra duty" to spray weeds.  He describes wearing a backpack sprayer to spray weeds along roadways and in the barracks area without protective gear.  The Veteran is competent to report that which is capable of his lay observation; however, there is no indication that he has the training or expertise to identify the herbicides to which he was reportedly exposed during service, to include stating that those were herbicide agents as defined by 38 C.F.R. § 3.307(a)(6).  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, the Veteran has not reported any specific basis to identify the herbicides he believes were sprayed.

The Board has considered the article citing a prior Board decision awarding service connection for a disability associated with Agent Orange exposure in Okinawa.  Nevertheless, the prior Board decision is nonprecedential.  38 C.F.R. § 20.1303.  In this case, there is no competent evidence of in-service exposure to the type of herbicide agents as defined by 38 C.F.R. § 3.307(a)(6).  In any event, the Department of Defense has, since the time of the Board decision, made available information as to areas outside of Vietnam which have been identified as locations where herbicides were stored, used, or destroyed.  The Board is unaware of any official confirmation that veterans were exposed to herbicide agents anywhere in Okinawa.  The Board understands the Veteran's contentions, but there is no probative evidence in this case that the Veteran was actually exposed to an herbicide agent in Okinawa.  While the Veteran's contentions have been carefully considered, given the evidence discussed above, his contentions are insufficient to establish exposure to an herbicide agent for purposes of service connection for diabetes mellitus.  

The Board also notes that the evidence does not indicate, nor does the Veteran contend, that his diabetes was present in service or manifest to a compensable degree within one year of his separation from service.  Indeed, the Veteran's July 1968 separation examination does not show that the Veteran suffered from diabetes upon leaving the military.  Rather, laboratory testing was normal, including for sugar in the urine.  Moreover, as set forth above, diabetes was not diagnosed for nearly twenty-six years after service separation.  Finally, the record contains no indication that his current diabetes is causally related to his active service or any incident therein.  

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his diabetes is a result of Agent Orange exposure.  However, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diabetes mellitus and whether it was caused by his service falls outside the realm of purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In any event, absent evidence establishing in-service exposure to an herbicide agent or other indicia of diabetes mellitus in service or within the first post-service year, service connection would not be warranted.  

In sum, the competent evidence of record demonstrates that the Veteran's diabetes mellitus was not present in service, or manifest to a compensable degree within one year of service discharge.  In addition, the record does not reflect that the Veteran's post-service diabetes, diagnosed nearly twenty-six years after service separation, is otherwise causally related to his active service or any incident therein, absent probative evidence of in-service Agent Orange exposure.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


